       ---,:,·
,.".-.,-·"'Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                         Page 1 of l



                                                 UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                 V.                                                         (For Offenses Committed On or After November 1, 1987)


                            Jose Luis Cuevas-Avendano                                                       CaseNumber: 3:19-mj-23778

                                                                                                            L. Marcel S
                                                                                                            Defendant's Attar ey


     REGISTRATION NO. 89054298
                                                                                                                                                SEP 13 2019
     THE DEFENDANT:
       1:8:1 pleaded guilty to count( s) ___cl:.. .___of=--C.:. .::_om=p=--la:::in:::t:.. .____ _ _ _ _ _ _ _ _----l~~c!,/LEe;,R/;8K:-.;aU(iis~o~1str'T,:,:Rf1c>l'T-ECeA0 URRT;,m.\L'4--
                                                                                                                                                                         8DEPUTY
       •         was found guilty to count(s)                                             BY        ....._   '
                                                                                                                       souTHERN \.I\J·\' ' " ~ ~

                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                        Nature of Offense                                                                                      Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                            I
       •         The defendant has been found not guilty on count( s)
                                                                                                 -------------------
       •         Count(s)
                            ------------------
                                                                                                             dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                           \/
                            :It] TIME SERVED
                                         '/ \c
                                                                                                days •     ----------
        1:8:1 Assessment: $10 WAIVED                          1:8:1 Fine: WAIVED
        1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Friday, September 13, 2019
                                                                                                         Date of Imposition of Sentence
                             I
                                                                                                                      ,···        i
                         i/ 1/    1, /  I l
                                                                                                           /L.Jl/\ -2 \--J\~
                                    /''
       Received        :!' /,ti[/,
                       ---------
                                   (4? L/(j(
                       DUSM                                                                              HONORABLE RICHARD L. PUGLISI
                                                                                                         UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                                                      3:19-mj-23778
